DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 09/25/2020, 08/18/2021, 08/26/2021 and 01/04/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 3,078,682), Facey (US 3,177,678) and further in view of Abate (US 4,024,729).
Regarding claim 1, Gould discloses an entrance refrigerator (refer to Fig. 1), comprising:
a cabinet (14) configured to extend through a door or a wall (10), the cabinet including a storage compartment therein for storing goods (36);
a housing (where cooling panel 20 is located);
an outdoor side door (16) coupled to an outdoor portion of the cabinet (14) to open or close the storage compartment;
an indoor side door (18) coupled to an indoor portion of the cabinet to open or close the storage compartment;
a cold air supplier (20) configured to supply cold air to the storage compartment, at least a portion of the cold air supplier (20) being located in a space defined by the housing; and
an inner gasket (refer to Fig. 1 below) located between the cabinet and the indoor side door (18).


    PNG
    media_image1.png
    270
    447
    media_image1.png
    Greyscale

While Gould discloses the inner gasket, Gould fails to explicitly disclose a guide rib extending along a portion of the cabinet outwardly of the inner gasket, wherein an air pocket is provided between the inner gasket and the guide rib, the air pocket being formed by an outer surface of the inner gasket, an outer surface of the cabinet, an inner surface of the guide rib, and an inner surface of the indoor side door.
However, Facey teaches a refrigerating apparatus (refer to Fig. 2), comprising a guide rib (31) extending along a portion of a cabinet outwardly of an inner gasket (refer to inner gasket 30, wherein the term “outwardly” is being considered as outside), wherein an air pocket (refer to Fig. 2 below) is provided between the inner gasket (30) and the guide rib (31), the air pocket being formed by an outer surface of the inner gasket, an outer surface of the cabinet, an inner surface of the guide rib, and an inner surface of a side door (refer to door 28 as can be seen from Fig. 2), in order to deflect the moist, warm air downwardly and therefore preventing frost from building up along a front edge of the upper cabinet (refer to col. 1, lines 30-40).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gould by providing a guide rib 


    PNG
    media_image2.png
    346
    536
    media_image2.png
    Greyscale


While Gould as modified discloses the housing, Gould as modified fails to explicitly disclose wherein the housing is located at a lower side of the cabinet and at least a portion of the cold air supplier is located in a space defined by the housing and the lower side of the cabinet.
However, Abate teaches a refrigerated container, comprising a cabinet (10) configured to extend through a wall (18) and a housing (where refrigerator mechanism 
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gould such that the housing is located at a lower side of the cabinet and at least a portion of the cold air supplier is located in a space defined by the housing and the lower side of the cabinet in view of the teachings by Abate, since it has been held that rearranging parts of an invention involves only routine skill in the art of refrigeration.

Regarding claim 2, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses wherein the cabinet includes a wall (refer to Fig. 1 below) having an opening (where products 38 and 36 are located) therein to access the storage compartment, the indoor side door (18) being coupled to the cabinet to open or close the opening, and wherein the inner gasket surrounds the opening (refer to Figs. 1-2, wherein the gasket can be seen surrounding the opening where the products are located).


    PNG
    media_image3.png
    313
    490
    media_image3.png
    Greyscale


Regarding claim 14, Gould discloses a refrigerator (refer to Fig. 1), comprising:
a cabinet (14) configured to be located partially within a barrier (10) of a building, the cabinet including a storage compartment therein, the cabinet having a first opening (covered by door 16) into the storage compartment and a second opening (covered by door 18) into the storage compartment, the second opening being spaced from the first opening (refer to Fig. 1);
a housing (where cooling panel 20 is located);
a first door (16) coupled to the cabinet to open or close the first opening;
a second door (18) coupled to the cabinet to open or close the second opening;
a cold air supplier (20) configured to supply cold air to the storage compartment, at least a portion of the cold air supplier (20) being located in a space defined by the housing; and



    PNG
    media_image1.png
    270
    447
    media_image1.png
    Greyscale

While Gould discloses the inner gasket, Gould fails to explicitly disclose a guide rib extending along a portion of the cabinet outwardly of the inner gasket, wherein an air pocket is provided between the inner gasket and the guide rib, the air pocket being formed by an outer surface of the inner gasket, an outer surface of the cabinet, an inner surface of the guide rib, and an inner surface of the second door.
However, Facey teaches a refrigerating apparatus (refer to Fig. 2), comprising a guide rib (31) extending along a portion of a cabinet outwardly of an inner gasket (refer to inner gasket 30, wherein the term “outwardly” is being considered as outside), wherein an air pocket (refer to Fig. 2 below) is provided between the inner gasket (30) and the guide rib (31), the air pocket being formed by an outer surface of the inner gasket, an outer surface of the cabinet, an inner surface of the guide rib, and an inner surface of a side door (refer to door 28 as can be seen from Fig. 2), in order to deflect 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gould by providing a guide rib extending along a portion of the cabinet outwardly of the inner gasket, wherein an air pocket is provided between the inner gasket and the guide rib, the air pocket being formed by an outer surface of the inner gasket, an outer surface of the cabinet, an inner surface of the guide rib, and an inner surface of the indoor side door in view of the teachings by Facey, in order to prevent frost from building up along a front edge of the upper cabinet.

    PNG
    media_image2.png
    346
    536
    media_image2.png
    Greyscale


While Gould as modified discloses the housing, Gould as modified fails to explicitly disclose wherein the housing is located at a lower side of the cabinet.
However, Abate teaches a refrigerated container, comprising a cabinet (10) configured to extend through a wall (18) and a housing (where refrigerator mechanism 13 is located) located at a lower side of the cabinet (refer to Fig. 5).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 3,078,682), Facey (US 3,177,678), Abate (US 4,024,729), and further in view of Tuskiewicz (US 2005/0210884).
Regarding claim 19, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Gould as modified discloses the housing located at the lower side of the cabinet, and wherein the cold air supplier comprises a thermoelectric element (20) having a heat absorbing surface (22) and a heat generating surface (24), but fails to explicitly disclose a cold sink in contact with the heat absorbing surface, a heat absorption fan disposed above the cold sink, a heat sink in contact with the heat generating surface, and a heat dissipation fan disposed below the heat sink.
However, Tuskiewicz further teaches a cooled merchandising unit, comprising a thermoelectric element (14, Fig. 3) including a cold sink (60) in contact with a heat absorbing surface, a heat absorption fan (56) disposed above the cold sink (60), a heat sink (62) in contact with a heat generating surface, and a heat dissipation fan (58) disposed below the heat sink (62).
One having ordinary skill in the art of refrigeration would recognize that by providing a cold sink in contact with the heat absorbing surface, a heat absorption fan 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gould by providing a cold sink in contact with the heat absorbing surface, a heat absorption fan disposed above the cold sink, a heat sink in contact with the heat generating surface, and a heat dissipation fan disposed below the heat sink, in order to improve the cooling efficiency of the cold air supplier in view of the teachings by Tuskiewicz along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claims 3-13, 15-18 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763